Exhibit 10.1

 



FIRST AMENDMENT TO LEASE AGREEMENT

 

This FIRST AMENDMENT TO LEASE AGREEMENT (this “First Amendment”) is entered into
and executed on January ____, 2015 (the “Effective Date”) by and between
HALLMARK FINANCIAL SERVICES, INC., a Nevada corporation (“Tenant”) and BRI 1849
LEGACY, LLC, a Delaware limited liability company (“Landlord”).

 

RECITALS

 

A. Landlord, as successor-by-assignment from Legacy Tech IV Associates Limited
Partnership, and Tenant are the current “Landlord” and “Tenant,” respectively,
under that certain Lease Agreement dated July 22, 2008 (the “Lease”) pursuant to
which Tenant leases from Landlord certain space totaling 23,941 stipulated
square feet of Net Rentable Area (as defined and more particularly described in
the Lease, the “Premises”) in that certain office building known as Building I,
having an address of 6500 Pinecrest Drive, Plano, Texas (as defined and more
particularly described in the Lease, the “Building”) of the three-building
office project owned by Landlord, containing an aggregate of 179,200 square feet
of Net Rentable Area, and commonly known as Lincoln R&D Legacy Project Phase
Four (as defined and more particularly described in the Lease, the “Project”).

 

B. The Term of the Lease with respect to (a) that portion (i.e., 16,814 sf of
Net Rentable Area) of the Premises originally leased by Tenant is scheduled to
expire on January 31, 2016, and (b) that portion (i.e., 7,127 sf of Net Rentable
Area) of the Premises defined in the Lease as the “Must-Take Space” (which was
added to the Premises effective as of October 1, 2010) is scheduled to expire on
February 14, 2016.

 

C. Landlord and Tenant desire to extend the Term and otherwise amend the Lease
as set forth in this First Amendment.

 

Accordingly, for good and valuable consideration which the parties acknowledge
receiving, Landlord and Tenant agree, and the Lease is hereby amended, as
follows:

 

AGREEMENT

 

1.     Recitals. The Recitals are true and correct and are incorporated into
this First Amendment.

 



2.     Application of Lease Terms. Capitalized terms used in this First
Amendment and not defined herein shall have the meanings ascribed to them in the
Lease.

 



3.     Extension of Term. The Term for the entire Premises is hereby extended
such that the Term will expire at 11:59 p.m. local Plano, Texas time on December
31, 2020 (the “Expiration Date”) unless sooner terminated or extended as
otherwise set forth in the Lease or by written agreement of the parties. Except
as set forth in Exhibit E of the Lease, Tenant shall have no option or right to
extend or renew the Term beyond the above Expiration Date, and any provision of
the Lease to the contrary is hereby deleted. All references in the Lease and
later references in this First Amendment to the “Term” shall mean the Term as
extended hereby.

 



4.     Rent. From and including January 1, 2015 through the Expiration Date,
Tenant shall pay Base Rent for the Premises in the following amounts:

 



1

 

 



Time Period Base Rent Rate Per Square Foot of Net Rentable Area Annual Base Rent
Monthly Base Rent January 1, 2015 through December 31, 2016 $14.00 $335,174.04
$27,931.17 January 1, 2017 through December 31, 2017 $14.42 $345,229.20
$28,769.10 January 1, 2018 through December 31, 2018 $14.85 $355,523.88
$29,626.99 January 1, 2019 through December 31, 2020 $15.30 $366,297.36
$30,524.78

 



Tenant shall pay the above Base Rent at the times and place and in the manner
provided in the Lease, as modified by this First Amendment. Tenant shall
continue to pay, during the Term as extended hereby, Tenant’s Proportionate
Share of Operating Expenses and any other amounts due under the Lease, at the
applicable times and place and in the manner provided in the Lease, as modified
by this First Amendment.

 

5.     Cap on Controllable Operating Expenses. Effective as of January 1, 2015,
Controllable Operating Expenses (hereinafter defined) that may be included in
Operating Expenses in any year of the Term shall not exceed one hundred six
percent (106%) (the “Controllable Expense Cap”) of Controllable Operating
Expenses for the calendar year 2014, calculated on a compounded and on-going
basis. To illustrate the compounding component of the Controllable Expense Cap,
Controllable Operating Expenses that may be included in the calculation of
Operating Expenses for any calendar year after 2014 (each a "Comparison Year")
shall not exceed the product of the total Controllable Operating Expenses for
the calendar year 2014 and the following percentages for each Comparison Year:
106% for 2015; 112.36% for 2016; 119.10% for 2017; 126.25% for 2018; and so on
(without regard to what was actually incurred and subject to the remaining terms
of this Section 5). As used herein, (i) the term “Controllable Operating
Expenses” means all Operating Expenses (after any gross up permitted under the
Lease) excluding (1) Taxes, (2) the cost of utilities, (3) insurance costs, (4)
employment costs based upon the minimum wage (including benefits), (5) any costs
Landlord is required to incur to comply with any rule, code, law, regulation, or
ordinance adopted or promulgated after the Effective Date (or new or different
interpretations of any of the foregoing adopted or promulgated after the
Effective Date) of any governmental authority or agency, (6) management fees (as
limited in Section 2(c) of the Lease), and (7) any expense increase arising from
the unionization of any service rendered to the Project, and (ii) “on-going
basis” means that, if Controllable Operating Expenses for any given Comparison
Year exceeds the Controllable Expense Cap for that Comparison Year, Landlord may
carry over to future Comparison Years amounts by which Controllable Operating
Expenses exceeded the Controllable Expense Cap in any previous Comparison Year
until fully recouped by Landlord, so long as the amount of Controllable
Operating Expenses billed to Tenant in each Comparison Year never actually
exceeds the Controllable Expense Cap for that Comparison Year.

 



2

 

 

 

6.     Landlord’s Work. Landlord shall provide, at Landlord’s sole cost, the
following repair and maintenance work to the Premises (“Landlord’s Work”)
pursuant to this Section 6:

 



(a) Repair cracks in the walls of the following rooms within the Premises:   (i)
Small conference room;   (ii) Raina’s office (by the window);   (iii) Above
men’s restroom; and   (iv) Vestibule.       (b) Repair the outside wall in
Karlene’s office that is separating from the interior wall.     (c) Correct
drain issue in small kitchen to prevent flooding of countertops. Correct slow
draining issue in restroom sink.     (d) Install fire sprinkler in main kitchen
per fire code.     (e) Correct rain leakage issues at and around all exterior
doors.



 



Landlord will complete Landlord’s Work in a good and workmanlike manner using
contractors and subcontractors selected by Landlord. Tenant will allow Landlord
and its contractors access to the Premises during the performance of Landlord’s
Work and each party shall reasonably cooperate with the other to complete
Landlord’s Work. Tenant’s obligations to pay rent are not conditioned on the
performance of Landlord’s Work or the substantial completion of Landlord’s Work
by any particular time. Landlord will use commercially reasonable efforts to
complete Landlord’s Work within ninety (90) days following the Effective Date of
this First Amendment.

 

7.     Tenant Improvements. Landlord shall provide to Tenant a construction
allowance of EIGHTY THOUSAND DOLLARS ($80,000) for certain improvements to be
constructed and installed in the Premises by Tenant, all subject and pursuant to
the provisions of the Work Letter attached hereto as EXHIBIT_A. Except as set
forth in Section 6, above and in the Work Letter, Landlord shall not be required
to perform or contribute to the cost of any alterations, repairs or improvements
to the Premises or the Building (other than Landlord’s repair and maintenance
obligations as expressly set forth in the Lease). Tenant currently occupies the
Premises, and Tenant shall be deemed to have accepted the Premises for the Term
as extended hereby in its “AS IS – WHERE IS, WITH ALL FAULTS” condition on the
Effective Date, without any representations or warranties made by Landlord or
relied on by Tenant.

 

8.     Parking. Tenant’s parking rights and privileges shall continue in effect
during the Term, as extended hereby, on all of the terms and conditions set
forth in the Lease.

 

9.     Renewal Option. Exhibit E of the Lease, entitled “Renewal Option”, shall
remain in full force and effect during the Term as extended hereby.

 

10.     Expired Options. The Early Termination Option set forth in Exhibit G of
the Lease, and the Termination Option set forth in Exhibit I of the Lease, have
expired, are not being renewed hereby, and are of no further force or effect.

 

11.     Brokers. Landlord and Tenant each warrants that it has had no dealings
with any broker or agent in connection with the negotiation or execution of this
First Amendment other than Lincoln Property Company Commercial, Inc.
(“Landlord’s Broker”), whose rights to a commission to be paid by Landlord are
governed by a separate written agreement with Landlord, and Cresa Dallas, LLC
(“Tenant’s Broker”), whose rights to a commission to be paid by Landlord are
governed by a separate written agreement with Landlord. Each party shall
indemnify, defend and hold the other harmless from and against any and all
claims, costs, expenses or liabilities, including reasonable attorneys’ fees,
for commissions or other compensation claimed by any broker or agent other than
Landlord’s Broker or Tenant’s Broker with regard to this First Amendment as a
result of any dealings with the indemnifying party or claiming by or through the
indemnifying party.

 



3

 

 



12.     Representations. As of the Effective Date, Tenant hereby represents and
warrants to Landlord the following, all of which shall survive the expiration or
termination of the Lease: (i) Tenant is the sole legal and equitable owner of
the leasehold estate of the "Tenant" under the Lease and is the only occupant of
the Premises; (ii) Tenant has not previously assigned or transferred any
interest in the Lease (other than as security for any indebtedness) or sublet
the Premises or any portion thereof; and (iii) Tenant has full power and
authority to execute and deliver this First Amendment.

 

13.     Counterpart Execution. This First Amendment may be executed in a number
of identical counterparts. If so executed, each of such counterparts is to be
deemed an original for all purposes, and all such counterparts shall,
collectively, constitute one instrument, but, in making proof of this
instrument, it shall not be necessary to produce or account for more than one
such counterpart. Executed counterparts of this First Amendment may be exchanged
by electronic mail, which executed counterparts shall serve as originals for all
purposes.

 

14.     Landlord’s Address for Notice and Payment of Rent. Landlord’s address
for notice as set forth in Section 21 of the Lease is hereby modified to read in
its entirety:

 

BRI 1849 Legacy, LLC

c/o Moises Benzaquen

1140 E. Hallandale Beach Blvd.

Hallandale Beach, FL 33009

 

with a copy to:

 

BRI 1849 Legacy, LLC

3530 Forest Lane, Suite 285

Dallas, Texas 75234

Attention: Abbey Rowsey



The Lease is further amended to provide that, until otherwise designated by
Landlord, Landlord’s address for payment of all Rent shall be as follows:

 

BRI 1849 Legacy, LLC
3530 Forest Lane, Suite 285

Dallas, Texas 75234

Attention: Abbey Rowsey

 

15.     No Default. Tenant acknowledges that as of the date hereof, Landlord has
performed all of its obligations under the Lease, Landlord is not in default
under the Lease, and Tenant has no claims, counterclaims, set-offs or defenses
against Landlord arising out of the Lease or relating thereto.

 

16.     Ratification. As amended hereby, the Lease is hereby ratified and
confirmed by each party as being in full force and effect. Each party agrees
that, as amended hereby, the Lease is the binding and enforceable obligation of
such party. To the extent of any conflict or inconsistency between this First
Amendment and the Lease, the terms of this First Amendment shall govern and
control to the extent of such conflict or inconsistency. Nothing in this First
Amendment shall be deemed a waiver or release of any unperformed obligations of
Tenant under the Lease, including, without limitation, any delinquent rentals
payable by Tenant.

 



4

 

  

17.     Intentionally omitted.

 

18.     Attorneys’ Fees. If Landlord or Tenant brings any action against the
other to enforce or interpret any provision of this First Amendment (including
any claim in a bankruptcy or an assignment for the benefit of creditors), the
prevailing party will be entitled to recover from the other reasonable
attorneys’ fees, court costs and expenses incurred in such action.

 

19.     Entire Agreement. This First Amendment, including any exhibits attached
hereto and any agreements referenced herein or therein, are deemed fully
integrated and contains the entire agreement of the parties hereto with respect
to the matters covered thereby. Except as set forth in the Lease as amended
hereby, no other agreement, statement or promise made by any party hereto, or to
any employee or agent of any party hereto, which is not contained herein, shall
be binding or valid. This First Amendment may not be amended, modified or
supplemented except by written instrument fully executed and delivered by
Landlord and Tenant.

 

20.     Execution and Delivery of First Amendment. This First Amendment will not
be effective or binding on either party unless and until it has been executed by
both Landlord and Tenant, and a fully-executed First Amendment has been
delivered to Landlord and to Tenant.

 

21.     Exhibit. The following Exhibit is attached to this First Amendment and
incorporated herein by reference:

 

EXHIBIT A – WORK LETTER

 

 

 

 

 

(remainder of page intentionally left blank; signatures on following page)

 



 

5

 

 

 

Landlord and Tenant have executed and entered into this First Amendment to Lease
Agreement effective as of the Effective Date.

 



LANDLORD:         BRI 1849 LEGACY, LLC,   a Delaware limited liability company  
      By:           Name:           Title:                 TENANT:        
HALLMARK FINANCIAL SERVICES, INC.,   a Nevada corporation         By:          
Name:           Title:    



 

 

Signature Page

 

EXHIBIT A

 

WORK LETTER

 

 

1.     Preliminary. This Work Letter governs Tenant’s work to refurbish or
construct improvements in the Premises. Except for funding of the Construction
Allowance pursuant to this Work Letter, Landlord has no obligation to contribute
to the cost of the Tenant Improvements or any other improvements desired by
Tenant.

 

2.     Definitions. All capitalized terms used but not defined herein shall have
the meanings set forth for such terms in the Lease. The following terms shall
have the meanings set forth below:

 

(a)     “Tenant Improvements” means all improvements, alterations, and work to
be installed or performed by Tenant pursuant to the Final CDs with respect to
refurbishment or construction of improvements in the Premises.

 

(b)     “Construction Costs” means hard and soft costs incurred in connection
with the Tenant Improvements for (i) labor, materials and supplies for the
Tenant Improvements, (ii) contractor, architectural, engineering, design and
consultant/manager fees, (iii) preparation of the Space Plan, Final CDs and any
other construction documents, (iv) general conditions and permitting costs/fees,
and (v) related taxes and insurance.

 

(c)     “Construction Allowance” means EIGHTY THOUSAND DOLLARS ($80,000.00).

 

(d)     “Preliminary Space Plan” means a space plan prepared by the Architect
depicting all improvements and alterations to be installed or constructed with
respect to the Tenant Improvements.

 

(e)     “Preliminary CDs” means preliminary plans and specifications (including
architectural, structural, mechanical, electrical and plumbing drawings),
consistent in all material respects with the Space Plan, prepared by Architect
and detailing all improvements and/or alterations that Tenant proposes to
install or construct with respect to the Tenant Improvements, including without
limitation, the partition layout, ceiling plan, electrical outlets and switches,
telephone outlets, and drawings for any modifications to the Base Building.

 

(f)     “Space Plan” means the Preliminary Space Plan as finally approved in
writing by Landlord and Tenant as provided below.

 

(g)     “Final CDs” means the Preliminary CDs as finally approved in writing by
Landlord and Tenant as provided below, as they may be amended from time to time
by any Change Orders.

 

(h)     “Architect” means a licensed architect or design consultant retained by
Tenant and reasonably approved by Landlord.

 

3.     Construction Documents.

 

(a)     Space Plan. Tenant shall deliver or cause the Architect to deliver the
Preliminary Space Plan to Landlord in electronic Autocad format together with a
full-size hard copy within ten (10) days from its decision to commence the
Tenant Improvements. Within seven (7) business days thereafter, Landlord shall
notify Tenant in writing whether it approves or disapproves of the Preliminary
Space Plan, and any disapproval shall include reasonable details of the reasons
therefor, in which case Tenant shall revise the Preliminary Space Plan to
address Landlord's objections and submit a revised Preliminary Space Plan to
Landlord. Within five (5) business days after such resubmission, Landlord shall
notify Tenant in writing whether it approves or disapproves of the re-submitted
Preliminary Space Plan, including reasonable details regarding any disapproval,
and this process shall be repeated until the final Space Plan has been
determined and approved in writing by the parties.

 



A-1

 

 



(b)     Final CDs. Upon approval of the Space Plan, Tenant shall deliver the
Preliminary CDs to Landlord in electronic Autocad format together with a
full-size hard copy. Within ten (10) business days thereafter, Landlord shall
notify Tenant in writing whether it approves or disapproves of the Preliminary
CDs, and any disapproval shall include reasonable details of the reasons
therefor, in which case Tenant shall revise the Preliminary CDs to address
Landlord's objections and submit revised Preliminary CDs to Landlord. Within
five (5) business days after such resubmission, Landlord shall notify Tenant in
writing whether it approves or disapproves of the re-submitted Preliminary CDs,
including reasonable details regarding any disapproval, provided that Landlord
shall only be entitled to disapprove any resubmitted Preliminary CDs to the
extent the same fail to comply with Landlord’s prior reasons for disapproval.
This process shall be repeated until the Final CDs have been determined and
approved in writing by the parties.

 

(c)     Approval Standard. Landlord shall not unreasonably withhold approval of
the Preliminary Space Plan or Preliminary CDs, as applicable, unless same
reveals a Design Problem, in which event Landlord may withhold approval in its
absolute discretion. “Design Problem” means a condition that results, or may
likely result, from the Preliminary Space Plan or Preliminary CDs that, if
implemented: (1) would not comply with applicable laws; (2) would exceed the
capacity of the Building or Project systems, or adversely affect Landlord’s
ability to maintain and operate the Building; or (3) would materially affect the
Common Areas, exterior appearance of the Building, or premises of other tenants.

 

4.     Contractors/Construction Contracts.

 

(a)     The General Contractor and all subcontractors shall be subject to
Landlord’s prior written approval which shall not be unreasonably withheld or
delayed. Tenant shall enter into a construction contract with a General
Contractor, which shall provide for, without limitation, (i) a one-year warranty
for all of the Tenant Improvements, and (ii) a requirement that the General
Contractor construct the Tenant Improvements in a good and workmanlike manner
and in accordance with the Final CDs and all applicable laws.

 

(b)     General Contractor and all subcontractors must comply with Landlord’s
rules for contracted services in the Building, which are available from the
Building management office.

 

(c)     Tenant shall cause the General Contractor and all subcontractors to pay
for and maintain during the Tenant Improvements construction period, customary
insurance with licensed insurers relating to the construction of the Tenant
Improvements, pursuant to Landlord’s contractor insurance requirements which are
available from the Building management office. Such insurance shall include
commercial general liability with contractual liability coverage (“CGL”), and
full replacement value property damage. The CGL policies shall name Landlord and
the management company for the Building as additional insureds. All such
policies shall include a waiver of subrogation in favor of Landlord and such
management company. Such insurance shall be primary to any insurance carried by
said additional insured parties (which shall be excess and non-contributory).
Certificates for such insurance and endorsements required hereunder must be
delivered to Landlord before construction is commenced or any equipment or
materials are moved onto the Project in connection with the Tenant Improvements.

 



A-2

 

 



5.     Construction of Tenant Improvements. Construction of the Tenant
Improvements shall not be commenced until (i) Landlord and Tenant have approved
the Final CDs as set forth above, (ii) Tenant has obtained all necessary
building permits therefor; and (iii) Tenant has paid any Excess Costs required
to be paid as set forth below. After satisfaction of the above requirements,
Tenant may commence construction of the Tenant Improvements and shall proceed to
complete the Tenant Improvements using all reasonable due diligence. Tenant
shall cause the Tenant Improvements to be constructed in a good and workmanlike
manner in substantial accordance with the Final CDs and all applicable laws, and
in such a manner and at such times so as not to interfere with the operation of
the Building and the occupancy thereof by other tenants. Tenant will not permit
any mechanics or materialmen’s liens to be filed against the Building.

 

6.     Change Orders. If Tenant desires to make any material changes to the
Final CDs, Tenant must first submit to Landlord a change order request in a
commercially reasonable and customary form prepared by Architect. Landlord’s
written approval or disapproval of such request shall be made within the time
periods and governed by the standards for approval of the Preliminary CDs as
described above. If Landlord approves such request, same shall be evidenced by a
written change order executed by Landlord and Tenant (“Change Order”), and any
incremental, net increase in the cost of construction of the Tenant Improvements
shall be added to Construction Costs, and the Construction Budget shall be
automatically adjusted to include such costs.

 

7.     Substantial Completion; Punch-List. “Substantial Completion” means that
the Tenant Improvements have been substantially completed in substantial
accordance with the Final CDs as reasonably determined by Architect (and
confirmed by Landlord’s construction representative), even though minor details
of construction, decoration, mechanical adjustments and other “punch-list” items
may remain to be completed. Within three (3) business days after Substantial
Completion, Landlord’s Representative and Tenant’s Representative shall conduct
a walk-through of the Premises and identify any touch-up work and minor repairs
that are necessary for final completion. Tenant shall cause the General
Contractor to complete all such punch-list items within thirty (30) days after
agreement thereon. Tenant or General Contractor shall file a Notice of
Completion (or equivalent) after the Tenant Improvements are completed, if this
is a customary or required procedure where the Building is located.

 

8.     Payment for Tenant Improvements/Construction Allowance.

 

(a)     Disbursement of Construction Allowance. Tenant shall be responsible for
all Construction Costs, and Landlord will make available to Tenant the
Construction Allowance to be applied toward payment of Construction Costs
pursuant to this Work Letter. Provided no uncured Event of Default by Tenant
then exists, Landlord will disburse the entire Construction Allowance to Tenant
upon the later to occur of (i) the forty-fifth (45th) day following the
Effective Date, or (ii) the first incurrence of Construction Costs by Tenant.
Tenant may use the Construction Allowance only for the payment of Construction
Costs.

 

(b)     Disbursement Deadline. To any extent on the first (1st) anniversary of
the Effective Date (the “Deadline”), there remains any portion (the “Unused
Allowance”) of the Construction Allowance which has not been applied to
Construction Costs or is not then subject to a pending draw request or
application for payment, Tenant shall have no further rights thereto and shall
promptly return the Unused Allowance to Landlord.

 

(c)     Evidence of Use/Lien Waivers. Within thirty (30) days following the
Deadline, Tenant shall provide to Landlord the following items: (i) evidence
reasonably satisfactory to Landlord that the entire Construction Allowance (less
any Unused Allowance) has been spent on Construction Costs, (ii) originals of
final lien waivers acknowledged and in recordable form from any persons
performing work or supplying or fabricating materials for the Tenant
Improvements, (iii) Tenant’s and Architect’s certification that the Tenant
Improvements have been finally completed, (iv) commissioning documents for any
equipment installed as part of the Tenant Improvements that are tied into the
Building’s mechanical systems, and (v) a record drawing of the Tenant
Improvements as constructed in Autocad format together with a hard copy thereof.

 



A-3

 

 

 

9.     Landlord’s Oversight Role/Review. The parties acknowledge that neither
Landlord nor its managing agent is an architect or engineer, and that the Tenant
Improvements will be designed and performed by independent architects, engineers
and contractors engaged by Tenant. Landlord and its managing agent shall have no
responsibility for construction means, methods or techniques or safety
precautions in connection with the Tenant Improvements, and do not guarantee
that the Space Plan or the Final CDs will be free from errors, omissions or
defects or will comply with applicable laws, and shall have no liability
therefore notwithstanding any approval thereof. Landlord's approval of the Space
Plan, the Final CDs, change orders and contracts, and Landlord's designations,
lists, recommendations or approvals concerning Tenant's architects and
contractors shall not be deemed a warranty as to the quality or adequacy
thereof. Landlord and its representatives may access and inspect the Premises,
and Tenant Improvements at all reasonable times on reasonable notice during the
planning and construction thereof to allow Landlord to monitor compliance with
this Work Letter.

 

10.     Representatives. Landlord’s and Tenant’s representatives for
coordination of construction and approval of construction documents are as
follows:

 



Landlord’s Representative: Tom Kuhlmann   Lincoln Property Company Commercial,
Inc.   2000 McKinney Avenue, Suite 1000   Dallas, Texas 75201   Email:
tkuhlmann@lpc.com       Telephone: 214-740-3363 Tenant’s Representative: Eric
Padilla, VP Project Management   Cresa Dallas   8411 Preston Road, Suite 610  
Dallas, Texas 75225



  

11.     Miscellaneous. The Lease, as amended hereby and this Exhibit are not
intended to create any third-party beneficiaries; without limiting the
generality of the foregoing, no contractors or third parties engaged by Tenant
with respect to the Tenant Improvements shall have any legal or beneficial
interest in the Construction Allowance. With respect to all time periods and
dates for exercising any rights and performing any obligations as set forth in
this Exhibit, time shall be of the essence.

 

 

 



A-4

 